Citation Nr: 1811062	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for service-connected lumbosacral degenerative joint disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to March 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for lumbosacral degenerative joint disease and assigned the same an initial 40 percent rating.  

A September 2016 rating decision of the RO denied entitlement to a TDIU, and the Veteran did not submit a notice of disagreement (NOD).  However, issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claim and is thus pending during the appellate period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbosacral degenerative joint disease was last examined by VA in August 2016.  The examiner noted that she was unable to review private treatment records from the Veteran's August 2015 surgery, beyond that of copies of the X-ray examinations submitted by the Veteran, and noted that there was no pain on weight-bearing. 

New case law provides a precedential finding that 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The August 2016 VA examination report does not include any indication that the Veteran's range of motion testing included both active and passive motion, in weight-bearing and nonweight-bearing.  While the Veteran is in receipt of a 40 percent rating during the appellate period for his lumbosacral degenerative joint disease, and the rating criteria contemplating the higher available ratings, 50 percent and 100 percent, require unfavorable ankylosis and not motion limited to a specific number of degrees; it is possible that the Veteran, in either active or passive motion, in either weight-bearing or nonweight-bearing, may demonstrate such. 

Further, in Sharp v. Shulkin, 29 Vet. App. 26, 33   (2017), the United States Court of Appeals for Veterans Claims (Court) recently addressed the adequacy of a VA examiner's opinion when providing an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202   (1995).  Noting that a VA joints examination that fails to take into account the factors listed in §§ 4.40 and 4.45, including those experienced during flare-ups, is inadequate for evaluation purposes, the Court held that an examining VA clinician must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves."  See Sharp, 29 Vet. App. at 32, 34-35   (citing DeLuca, 8 Vet. App. at 206-207 and Mitchell v. Shinseki, 25 Vet. App. 32, 44   (2011)). Flare opinions should thus be "based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and should, "if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  See id.  

Accordingly, before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, 29 Vet. App. at 34-35 (citing DeLuca, 8 Vet. App. at 206-207; Mitchell v. Shinseki, 25 Vet. App. 32, 44  (2011) (finding inadequate a medical opinion where an examiner did not offer an opinion as to additional function loss during flares "despite noting the appellant's assertions" regarding the frequency, duration, and severity of those flares); and Petitti v. McDonald, 27 Vet. App. 415, 429-30 (2015) (holding that credible lay evidence of functional loss due to pain, including during flare periods, observed outside of the VA examination context could constitute objective evidence in support of an evaluation).

On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his lumbosacral degenerative joint disease, specifically to include all required range of motion testing.  Also, the most recent VA treatment records associated with the claims file are dated in February 2015; and on remand, the AOJ should obtain the Veteran's updated VA treatment records, as well his private treatment records from his September 2015 surgery.

During VA treatment in December 2006, the Veteran reported that he was last employed in 1992, making Teflon paints for cookware.  However, during VA treatment in October 2007, the Veteran reported that he took a web design course and had been designing web pages for many years, but reported no current employment.  During another instance of VA treatment in October 2007, the Veteran reported that he had not worked in over 15 years and was not interested in competitive employment, as his profound pain condition prevented such.  Regarding his vocational interests, the Veteran verbalized a strong interest in evaluating the possibility of continuing or pursuing his interests in searching for and/or processing precious stones and continuing his involvement in making web pages.

In August 2016, the AOJ sought from the Veteran a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He did not respond.  It thus remains unclear to the Board if the Veteran worked, doing web design, or searching for and/or processing precious stones, any time after 1992.  On remand, the AOJ should elicit such employment information from the Veteran and again request that he submit a completed VA Form 21-8940.  Also, in November 2007, the Veteran was provided a consultation order for VA vocational rehabilitation.  On remand, the AOJ should obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder, if any.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his VA treatment records dated since February 2015, as well as his complete VA vocational rehabilitation folder, if any.

2. Contact the Veteran and inform him that only the copies of his private September 2015 X-ray examinations are of record, and not his private treatment records from his September 2015 spine surgery.  Provide him a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain such private treatment records.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Contact the Veteran to clarify his employment history, considering his statements that he was last employed in 1992, making Teflon paints for cookware, and had been designing web pages for many years, and was interested in continuing or pursuing his interests in searching for and/or processing precious stones.  Request that he submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employers listed in his VA Form 21-8940.  If a negative response is received from any employer, such must be documented in the claims file the Veteran must be duly notified and provided an opportunity to submit such records.

4. Next, schedule the Veteran for a VA examination to determine the current severity of his lumbosacral degenerative joint disease.  The claims file, including a complete copy of this remand, must be made available to the examiner for review.  Any indicated tests should be accomplished, and the current Disability Benefits Questionnaire (DBQ) should be used. 

 In the examination report, the examiner must include all of the following:

 A. Active range of motion testing results.
 B. Passive range of motion testing results.
 C. Weightbearing range of motion testing results.
 D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time. Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner must discuss the underlying medical rationale for all opinions provided. 

5. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  The claims file, including a complete copy of this remand, must be made available to the examiner for review.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained. 

 Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities, to include: (1) lumbosacral degenerative joint disease; (2) depressive disorder with anxious distress; (3) hemorrhoids; and (4) residuals of a fracture of the second toe on the left foot. 

The examiner should then opine as to the impact of the service-connected disabilities, to include in the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

A complete rationale should be provided for all opinions given. 

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


